t c memo united_states tax_court ted lawrence williams petitioner v commissioner of internal revenue respondent docket no 13829-15l filed date ted lawrence williams pro_se jeremy d cameron for respondent memorandum opinion vasquez judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure revenue service irs or respondent to proceed with collection of his unpaid federal_income_tax liabilities for and respondent has moved for summary_judgment under rule contending that his determination to sustain the proposed collection action was proper as a matter of law to impose a penalty against petitioner pursuant to sec_6673 and to remove the suspension of the proposed levy pursuant to sec_6330 for the reasons stated below we will grant respondent’s motions background the following facts are based on the parties’ pleadings and motion papers including the attached affidavits and exhibits see rule b petitioner a resident of florida at the time he filed the petition is a tax_protester who has not filed a federal_income_tax return since in respondent began an examination for petitioner’s and tax years in the examining agent drove to an address in smithfield utah smithfield address which irs records indicated was petitioner’s last_known_address because the smithfield address did not appear to be a residential location the examining agent used a postal tracer research procedure offered by the u s postal service the postal tracer indicated that petitioner received mail by general delivery at the zip code of the smithfield address the examining agent subsequently consulted the accurint database which indicated that the smithfield address was petitioner’s last_known_address on date the examining agent mailed to petitioner a notice_of_deficiency determining deficiencies of dollar_figure for and dollar_figure for and additions to tax pursuant to sec_6651 and and for both tax years this notice_of_deficiency was addressed to petitioner at the smithfield address the examining agent also mailed a duplicate notice_of_deficiency to petitioner at an address in jacksonville florida which he had found on a third- party information_return petitioner did not challenge the deficiency_notice in this court and the determined deficiencies therein were subsequently assessed on date respondent issued to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing levy notice petitioner timely requested a cdp hearing in his cdp hearing request he stated the following audit_reconsideration being filed upon receipt of foia freedom_of_information_act requests never received determination letters for taxable years and as this information was sent to an unknown address the correct address was last noted in a correspondence to the irs dated which should have been updated audit_reconsideration is due to potential procedural and administrative defects petitioner did not check any of the boxes denoting a request for a collection alternative in his cdp hearing request petitioner’s case was transferred to settlement officer so peter salinger in the office of appeals by letter dated date so salinger informed petitioner since the assessments in question are a result of returns prepared under the substitute for return program you also have the opportunity to submit original returns for these years to refute the assessments that were made so salinger also requested a copy of the correspondence petitioner referenced in his cdp hearing request during a subsequent telephone conversation he warned petitioner about the consequences of raising frivolous arguments on date so salinger received from petitioner a document entitled notice of dispute with several attachments this document contained arguments listed as frivolous in notice_2010_33 2010_17_irb_609 include the following positions that a taxpayer’s income is excluded from taxation when the taxpayer rejects or renounces united_states citizenship because the taxpayer is a citizen exclusively of a state that o nly certain types of taxpayers are subject_to income and employment_taxes such as employees of the federal government corporations nonresident_aliens or residents of the district of columbia or the federal territories and that t he united_states tax_court is an illegitimate court or does not for any purported constitutional or other reason have the authority to hear and decide matters within its jurisdiction petitioner advanced such arguments at his cdp hearings and before this court included among the attachments were copies of a notice of federal continued frivolous arguments except for a request that the conference be held by telephone and a restatement of petitioner’s position that the notice_of_deficiency for and was improperly delivered via certified mail to an unknown physical location infra thus never timely received by petitioner williams the attachments contained frivolous arguments and did not seek collection alternatives or raise any other permissible challenges to the proposed levy nowhere in this submission was there a copy of the purported correspondence establishing that petitioner had notified the irs of an address different from that used on the notice_of_deficiency although petitioner failed to submit a copy of his purported correspondence so salinger allowed him to raise the issue of liability because he believed petitioner might not have received the notice_of_deficiency so salinger advised petitioner that he could contest his underlying tax_liabilities by filing original tax returns for and so salinger also notified petitioner that he needed to file hi sec_2011 sec_2012 and sec_2013 returns so continued tax_lien_filing and your right to a hearing under sec_6320 lien notice dated date concerning petitioner’s unpaid federal_income_tax for and and a cdp hearing request pertaining to the lien notice mailed by petitioner to respondent on date because the petition references only the levy notice we need not concern ourselves with the lien notice or any determination under sec_6320 and sec_6330 in connection therewith see 125_tc_301 n aff’d 469_f3d_27 1st cir salinger asked petitioner to provide him with the requested tax returns by date on date so salinger received from petitioner a document entitled amended notice of dispute with several attachments none of which were the requested tax returns or the purported correspondence instead petitioner repeated many of the frivolous arguments he had previously raised he also failed to request any collection alternatives respondent subsequently issued a notice_of_determination concerning collection action s under sec_6320 and or in which the proposed levy was sustained petitioner timely filed a petition with this court in which he repeated many of the frivolous arguments he had raised in the cdp hearing thereafter respondent filed a motion for summary_judgment to which petitioner objected this court held a hearing on respondent’s summary_judgment motion in jacksonville florida during the hearing petitioner continued to advance frivolous arguments he also filed a frivolous motion which we denied we gave petitioner an opportunity to address respondent’s motion for summary_judgment with nonfrivolous arguments when petitioner refused to do so we terminated the hearing and reserved decision on respondent’s motion after further review we denied respondent’s summary_judgment motion because it was unclear from the administrative record whether so salinger had verified that the notice_of_deficiency was mailed to petitioner’s last_known_address we remanded petitioner’s case to the office of appeals for a supplemental hearing on that issue and retained jurisdiction on remand petitioner’s case was reassigned to so james p feist so feist reviewed the examination file and concluded that the irs had sent the notice_of_deficiency to petitioner’s last_known_address in a letter to petitioner dated date so feist explained how he had reached his conclusion and attached the documents on which he relied so feist also told petitioner that the opportunity to contest his underlying liabilities by submitting original returns for and remained open to him the opportunity to request a collection alternative remained open to him and the continued assertion of frivolous arguments could lead to the imposition of monetary penalties so feist gave petitioner until date to provide him with responsive documents one of the attachments to the date letter was a copy of an irs document entitled the truth about frivolous tax arguments which addresses many of the arguments petitioner raised in this proceeding on date so feist received a declaration from petitioner reiterating petitioner’s frivolous position that he is under no legal duty to pay federal_income_tax the declaration contained several attachments none of which was an original return for or thereafter respondent issued a supplemental notice_of_determination sustaining the proposed levy on date respondent moved for summary_judgment and for a sec_6673 penalty against petitioner respondent also filed a motion to remove the suspension of the proposed levy pursuant to sec_6330 in a written response petitioner objected to respondent’s motions i motion for summary_judgment discussion we first address respondent’s summary_judgment motion summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all summary_judgment cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 quoting rule e of the federal rules of civil procedure see also rule d 119_tc_157 115_tc_554 in his opposition to respondent’s summary_judgment motion petitioner challenged his own status as a taxpayer and this court’s jurisdiction among other frivolous arguments he did not identify any specific facts showing that there is a genuine issue for trial we therefore conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication a jurisdiction sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must first notify the taxpayer of the secretary’s intent to levy sec_6331 the secretary must also notify the taxpayer of his right to a cdp hearing sec_6330 if the taxpayer requests a cdp hearing the hearing is conducted by the office of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6330 once the so makes a determination the taxpayer may appeal to this court for review sec_6330 b petitioner’s underlying tax_liabilities where the validity of the underlying tax_liability is at issue we review the matter de novo 114_tc_604 114_tc_176 a taxpayer may challenge the underlying tax_liability during a cdp hearing if he did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have the opportunity to dispute the liability sec_6330 see also 122_tc_1 the court will consider an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing 129_tc_107 see also sec_301 f q a-f3 proced admin regs a taxpayer did not properly raise an underlying liability if he did not present the so with any evidence regarding the liability after being given a reasonable_time see sec_301_6330-1 q a-f3 proced admin regs petitioner is not entitled to challenge his underlying tax_liabilities for tax years and because he did not properly raise them during his initial cdp hearing and his supplemental cdp hearing petitioner failed to present any evidence regarding the liabilities after being given a reasonable_time during his initial cdp hearing so salinger gave petitioner several months to file original returns for and at the supplemental cdp hearing so feist gave petitioner one month to file original returns for and both times petitioner failed to do so choosing instead to raise frivolous arguments because petitioner failed to meaningfully challenge the underlying tax_liabilities at his cdp hearings they are not before this court c respondent’s administrative determinations we now turn to respondent’s determination to proceed with collection which we review under an abuse_of_discretion standard see sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if the office of appeals exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the so 125_tc_301 aff’d 469_f3d_27 1st cir if the so follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at following a cdp hearing the so must determine whether to sustain the proposed levy in making that determination sec_6330 requires the so to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the collection actions balance the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite as part of the duty to verify that the requirements of any applicable law or administrative procedure have been met the so must verify that the irs made a valid assessment see sec_6330 131_tc_197 an assessment is not valid unless it is duly preceded by the mailing of a notice_of_deficiency to the taxpayer’s last_known_address sec_6213 hoyle v commissioner t c pincite after reviewing the examination file including a copy of the notice_of_deficiency so feist concluded that the notice_of_deficiency was mailed to petitioner’s last_known_address and that the requirements of applicable law or administrative procedure had been met petitioner however argues that respondent failed to satisfy the verification requirement petitioner’s general argument as we understand it is that respondent did not establish that the address on the notice_of_deficiency was his last_known_address we disagree we have held that absent clear and concise notice of a change_of address a taxpayer’s last_known_address is the address shown on the taxpayer’s return that was most recently filed at the time that the notice was issued 91_tc_1019 see also sec_301_6212-2 proced admin regs in deciding whether the commissioner mailed a notice to a taxpayer at the taxpayer’s last_known_address the relevant inquiry pertains to the commissioner’s knowledge rather than to what may in fact be the taxpayer’s most current address 81_tc_42 the burden falls on the taxpayer to give clear and concise notification to the commissioner of a change in address 62_tc_367 aff’d without published opinion 538_f2d_334 9th cir petitioner has not refuted respondent’s evidence that he mailed the notice_of_deficiency to petitioner’s last_known_address while he contends that he did not reside at the smithfield address petitioner has not specified where the irs should have mailed the notice_of_deficiency he has neither alleged nor shown that his return the last one he filed reported a different address nor has he offered any evidence that he gave the irs clear and concise notification of a different address furthermore the administrative record shows that the examining agent made a substantial effort to ascertain petitioner’s correct address a task made all the more difficult by petitioner’s deliberate failure_to_file returns accordingly we hold that respondent exercised reasonable care and diligence in mailing the notice_of_deficiency to petitioner see 93_tc_22 a fter respondent becomes aware of a taxpayer’s change_of address he must exercise reasonable care and diligence in ascertaining and mailing the notice_of_deficiency to the correct address alta sierra vista inc v commissioner t c pincite we also hold that the irs made a valid assessment of the tax_liabilities at issue and that so feist adequately verified that the requirements of any applicable law or administrative procedure had been met other than denying receipt of the notice_of_deficiency petitioner has not advanced a nonfrivolous basis for us to determine that so feist abused his discretion in sustaining the proposed levy petitioner did not request collection alternatives during his cdp hearings and failed to provide the sos with the financial information and delinquent tax returns they had requested finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection action ii sec_6673 penalty we now consider respondent’s motion to impose a penalty against petitioner pursuant to sec_6673 respondent argues that sanctions are warranted because petitioner advanced frivolous arguments throughout the cdp hearings and this proceeding we agree with respondent and will impose a penalty against petitioner in the amount of dollar_figure pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless throughout this proceeding petitioner has taken a multitude of frivolous and groundless positions characteristic of tax protesters despite numerous warnings the imposition of a dollar_figure penalty is appropriate because petitioner was on notice that his frivolous arguments could subject him to monetary penalties this court previously imposed a sec_6673 penalty against petitioner sua sponte for making frivolous arguments see williams v commissioner tcmemo_2002_ furthermore during the initial cdp hearing and the supplemental cdp hearing so salinger and so feist advised petitioner that his arguments were frivolous and could subject him to penalties iii motion to permit levy finally we consider respondent’s motion to permit levy the effect of granting this motion would be to allow the irs to levy immediately in an effort to collect petitioner’s tax_liabilities discussed above without waiting for the decision in this case to become final a taxpayer’s request for a cdp hearing automatically suspends the levy process for the period during which such hearing and appeals therein are we will not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir per curiam see also 136_tc_498 pending sec_6330 sec_301_6330-1 q a-g1 proced admin regs the suspension_period continues until the expiration of the time for seeking judicial review or upon exhaustion of any rights to appeals following judicial review this suspension however shall not apply to a levy action while an appeal is pending if the underlying tax_liability is not at issue in the appeal and the court determines that the secretary has shown good cause not to suspend the levy sec_6330 see 124_tc_189 for the reasons stated supra part i b petitioner’s underlying tax_liabilities are not at issue accordingly the sole question is whether respondent has shown good cause not to suspend the levy during the appeal process see sec_6330 sec_6330 does not include a definition of the term good cause we have held however that the commissioner may show good cause that a levy should not be suspended where the taxpayer used the collection review procedure to espouse frivolous and groundless arguments and otherwise needlessly delay collection burke v commissioner t c pincite respondent has shown that for good cause the levy should not be suspended throughout this proceeding petitioner advanced frivolous arguments despite numerous warnings not to do so we therefore find that petitioner has used the collection review procedure to espouse frivolous and groundless arguments and to otherwise delay collection under these circumstances lifting the suspension of the levy is appropriate in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
